DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/877,080 filed on 
05/18/2020.

Claims Status
2.	This office action is based upon claims received on 05/18/2020, which replace all prior submitted versions of the claims.
- Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claim(s) 1-8, 9-16 (Please Note: Election of Species Requirement below), drawn to A method of implementing a hybrid automatic repeat request (HARQ) process, and A system for implementing a hybrid automatic repeat request (HARQ) process, classified in H04L 1/1887, H04L 1/189.
Group II. Claim(s) 17-20, drawn to A method of implementing, by a receiver, a hybrid automatic repeat request (HARQ) process, classified in H04L 1/004.

5.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I.,  has separate utility such as "generating a HARQ transmission that comprises one or more HARQ units by: determining a HARQ unit size of the one or more HARQ units; generating the one or more HARQ units by assigning to each respective HARQ unit, based on the HARQ unit size, at least a respective portion of a media access control (MAC) layer data unit; and generating a header for the HARQ transmission". 
 Alternately Subcombination II has a separate utility such as "receiving, from a transmitter, a HARQ transmission that comprises a first HARQ unit comprising a first physical layer error detecting code and at least an encoded first portion of a media access control (MAC) layer data unit; determining, using the first physical layer error detecting code, that the first HARQ unit has an error".  See MPEP § 806.05(d).
	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Note: Election of Species Requirement: This application contains claims directed to the following patentably distinct species within Group I:
-Species I, Claims 1-8, classified in H04L 1/1887, H04L 1/0008.  
-Species II, Claims 9-16, classified in H04L 1/189, H04L 1/1812. 
8.	The species are independent or distinct because: 
(I) For Species I as disclosed by dependent claims 2-8 (dependent on independent claim 1), species I is drawn to distinct processes and characteristics such as:
(a) " the HARQ transmission comprises no more than one HARQ unit" and "the HARQ transmission comprises a plurality of HARQ units", as in claim 2 and 3 respectively,
(b)  "assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit comprises: 
determining a remaining amount of room for a first HARQ unit of the plurality of HARQ units based on the HARQ unit size and based on any MAC layer data units ..; 
determining,…, that a complete next MAC layer data unit will not fit in the first HARQ unit; 
fragmenting,...., the next MAC layer data unit into at least a first portion of the next MAC layer data unit and a second portion of the next MAC layer data unit, wherein the first portion of the next MAC layer data unit is sized based on the remaining amount of room for the first HARQ unit; 
assigning, to the first HARQ unit, the first portion of the next MAC layer data unit; and assigning, to a second HARQ unit, the second portion of the next MAC layer data unit", as in claim 4; 
(c) " assigning, to the first HARQ unit, an unfragmented MAC data unit prior to determining the remaining amount of room for the first HARQ unit", as in claim 5 ; 
(d) "determining, based on the HARQ unit size, a highest integer number of MAC layer data units that will fit in the HARQ unit; assigning the highest integer number of MAC layer data units to each respective HARQ unit ", and  " assigning padding to each respective HARQ unit to fill …", as in claim 6; 
"selecting the HARQ unit size from a set of pre-determined HARQ unit sizes", as in Claim 7, and " the header ..includes an indication of the selected HARQ unit size ", as in claim 8.
Alternately, 
(II) For Species II as disclosed by dependent claims 10-16 (dependent on independent claim 9) species II is drawn to distinct processes and characteristics such as: 
(a) "the header includes a preamble signal that indicates HARQ control information comprising: a transmitter identifier, a receiver identifier, a new packet indicator, retransmission timing information, ..", as in Claim 10;
(b) "transmit a MAC layer control frame that indicates HARQ control information, the MAC layer control frame comprising:a transmitter identifier, a receiver identifier, ….", as in Claim 11;
(c) "process received physical layer feedback frames", as in claim 12, 13
(d) "schedule a HARQ transmission opportunity …accommodate a HARQ retransmission; process received feedback ..; and retransmit at least a portion of the HARQ transmission", as in Claim 14,
(e)  " transmit one or more packets different from the packets included in the HARQ transmission.." as in claim 15,
(f) "schedule a HARQ transmission opportunity .. accommodate a HARQ retransmission; process received ACK feedback ..; and transmit one or more packets different from the packets included in the HARQ transmission during the scheduled HARQ transmission opportunity, where the packets different from the packets included in the HARQ transmission do not include error code …", as in Claim 16.  
As such, as noted herein, the different species I and II are drawn to separate and distinct processes, mutually exclusive functions, characteristics, as specifically recited by the respective dependent claims, and described in applicant's specification. In addition, these species are not obvious variants of each other based on the current record.
Claim(s) 1 and/or 9 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                        Dec 01, 2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414